Title: To John Adams from Nathanael Greene, 13 April 1777
From: Greene, Nathanael
To: Adams, John


     
      Dear Sir
      Bound Brook April 13. 1777
     
     The Enemy made an attempt to surprise General Lincoln. This morning they advanced by three divisions. One crossed the Rarotan about a mile above Head Quarters—the second division came up in front of the Town—the third to the left of the Town and crossed the River cald Boundbrook. Besides these three divisions there was a Corps of de reservs commanded by General Mathews.
     The Padroles and Guards posted by General Lincoln were negligent or else the Tories—who are perfectly acquainted with the ground brought the Columns in between the Padroles and Guards. Which of the two was the cause of the surprise or whether they both concurd to produce it, I cant tell. The General had but Just time to draw off the Troops from between the heads of their two flank Columns—which kept up a warm fire as our people past between them. Our Artillery consisting of three, three pounders and the Ammunition belonging to them fell into the Enemies hands and most of the men were made Prisoners belonging to the Artillery and two of the Officers. There was about 20 Artillery men made Prisoners and about forty Battallion men kild wounded and missing. General Lincoln had one Aid de Camp made Prisoner and lost almost all his Papers. This is a great misfortune as it will inform the Enemy of many disagreeable circumstances. The Enemy were supposd to be between four and five thousand strong at least. General Lincoln had about five hundred Continental and militia Troops. The Action began about five oClock, the Enemies loss must be considerable. Col Butler with about three hundred excellent Marksmen had a good fire upon one of the Heads of their Columns for a considerable time. I am posted at Baskinridge about 12 miles from this place. The Enemy had Evacuated the Town before I got here. They held it about an hour.
     
      I have not time to add any thing further only that I am with great respect your obedient Servant
      N Green
     
     
     
      NB this opportunity presented to write and as its uncertain where the Generals express will reach the City as soon this Gentleman I thought proper to write you.
     
    